Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-metallic strap” as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the buoyancy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the buoyancy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sengoku et al. (JP 2001032962) in view of Pollack et al. (US 2006/0140726).
Regarding claims 1 and 6, Sengoku discloses a method for installing a non-metallic pipeline (pipe 1 made of synthetic resin), the method comprising the steps of: coupling a load bearing member (tension member 3 comprising a steel rope) and counter weight (tension member 3 is inherently a counter weight) to the non-metallic pipeline, the load bearing member and the counter weight being the same element; the counter weight arranged to increase specific gravity of the pipeline assembly (steel rope would obviously increase the specific gravity of a lightweight pipeline made of synthetic resin); said load bearing member (3) and pipeline coupled at a plurality of spacings (spacings being the locations of counters 2) along a length of said pipeline so as to form a pipeline load bearing member assembly; said load bearing member (3) bearing a tensile load and supporting a tensile stress during installation; floating the pipeline load bearing member assembly proximate to the water surface until in an appropriate position, then; and permitting the pipeline chain assembly to sink to the sea bed (Figs. 1 and 2; paragraphs 0007 - 0010).  Sengoku fails to disclose the load bearing member being a chain. Pollack teaches a load bearing member being a chain (41) (Fig. 2; paragraph 0034).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the load bearing member comprising a chain as taught by Pollack for the load bearing member comprising a steel rope as disclosed by Sengoku as a design consideration within the skill of the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 5, Sengoku further discloses the pipeline load bearing member assembly is pulled by at least one boat (laying ship) so as to place the pipeline load bearing member assembly in the position (paragraph 0010).
Regarding claims 10 and 13, Sengoku further discloses the load bearing member (3) overcoming the buoyancy of the pipeline to allow placement of the pipeline (1) on the seabed (paragraph 0010).  Examiner notes that the steel rope (3) as disclosed by Sengoku would obviously contribute to overcoming the buoyancy of the lightweight pipeline because steel has a greater specific gravity than a lightweight resin pipeline.
Regarding claims 12 and 15, Sengoku further discloses additional counterweights (counters 2 comprising lead, iron, or the like) (Figs. 1 and 2; paragraphs 0008, 0010, and 0011).  Sengoku in view of Pollack fails to disclose the additional counterweight is in the form of a concrete mat.  Examiner takes the position that a counter made of a heavy material as disclosed by Sengoku is functionally equivalent to a concrete mat.  

Claims 1, 5, 6, and 10 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sengoku et al. (JP 2001032962) in view of Chen et al. (WO 2011/008593).
Regarding claims 1 and 6, Sengoku discloses a method for installing a non-metallic pipeline (pipe 1 made of synthetic resin), the method comprising the steps of: coupling a load bearing member (tension member 3 comprising a steel rope) and counter weight (tension member 3 is inherently a counter weight) to the non-metallic pipeline, the load bearing member and the counter weight being the same element; the counter weight arranged to increase specific gravity of the pipeline assembly (steel rope would obviously increase the specific gravity of a lightweight pipeline made of synthetic resin); said load bearing member (3) and pipeline coupled at a plurality of spacings (spacings being the locations of counters 2) along a length of said pipeline so as to form a pipeline load bearing member assembly; said load bearing member (3) bearing a tensile load and supporting a tensile stress during installation; floating the pipeline load bearing member assembly proximate to the water surface until in an appropriate position, then; and permitting the pipeline chain assembly to sink to the sea bed (Figs. 1 and 2; paragraphs 0007 - 0010).  Sengoku fails to disclose the load bearing member being a chain. Chen teaches a tension load bearing member being a steel rope or a steel chain (91) (Fig. 2B; page 9, lines 5 - 13).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the load bearing member comprising a steel chain as taught by Chen for the load bearing member comprising a steel rope as disclosed by Sengoku as a design consideration within the skill of the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 5, Sengoku further discloses the pipeline load bearing member assembly is pulled by at least one boat (laying ship) so as to place the pipeline load bearing member assembly in the position (paragraph 0010).
Regarding claims 10 and 13, Sengoku further discloses the load bearing member (3) overcoming the buoyancy of the pipeline to allow placement of the pipeline (1) on the seabed (paragraph 0010).  Examiner notes that the steel rope (3) as disclosed by Sengoku would obviously contribute to overcoming the buoyancy of the lightweight pipeline because steel has a greater specific gravity than a lightweight resin pipeline.
Regarding claims 11 and 14, Sengoku fails to disclose coupling the chain to the pipeline using a non-metallic strap.  Chen teaches coupling the chain (91) to the pipeline (120) using a strap (117) (Fig. 2B; page 9, lines 6 - 7). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Sengoku with the straps as taught by Chen to prevent the chain from separating away from the pipeline outside of acceptable limits.  Chen is silent regarding the material of which the strap is composed.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the strap as disclosed above with a non-metallic material as a design consideration within the skill of the art to allow the strap to prevent the chain from separating away from the pipeline outside of acceptable limits without adding a significant amount of weight to the pipeline chain assembly.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 12 and 15, Sengoku further discloses additional counterweights (counters 2 comprising lead, iron, or the like) (Figs. 1 and 2; paragraphs 0008, 0010, and 0011).  Sengoku in view of Pollack fails to disclose the additional counterweight is in the form of a concrete mat.  Examiner takes the position that a counter made of a heavy material as disclosed by Sengoku is functionally equivalent to a concrete mat.  
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sengoku et al. in view of Pollack et al. as applied to claims 1 and 6 above, and further in view of Kermel (US 4,011,729). Sengoku in view of Pollack fails to disclose before the floating step, coupling selectively removable buoyancy tanks to the pipeline chain assembly, and after the floating step, detaching the buoyancy tanks from the pipeline chain assembly. Kermel teaches before the floating step, coupling selectively removable buoyancy tanks (floats 3) to the pipeline assembly (pipeline 1), and, after the floating step, detaching the buoyancy tanks from the pipeline assembly (Figs. 1 and 2; abstract; col. 1, lines 19 - 22). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus and method as disclosed above with the selectively removable buoyancy tanks as taught by Kermel to help maintain the pipeline chain assembly at the water surface during the floating step to allow the pipeline chain assembly to be easily accessed for maintenance or repair while floating the pipeline chain assembly into the appropriate position.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sengoku et al. in view of Chen et al. as applied to claims 1 and 6 above, and further in view of Kermel (US 4,011,729). Sengoku in view of Chen fails to disclose before the floating step, coupling selectively removable buoyancy tanks to the pipeline chain assembly, and after the floating step, detaching the buoyancy tanks from the pipeline chain assembly. Kermel teaches before the floating step, coupling selectively removable buoyancy tanks (floats 3) to the pipeline assembly (pipeline 1), and, after the floating step, detaching the buoyancy tanks from the pipeline assembly (Figs. 1 and 2; abstract; col. 1, lines 19 - 22). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus and method as disclosed above with the selectively removable buoyancy tanks as taught by Kermel to help maintain the pipeline chain assembly at the water surface during the floating step to allow the pipeline chain assembly to be easily accessed for maintenance or repair while floating the pipeline chain assembly into the appropriate position.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 - 6, and 9 - 15 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SA
7/14/2022